Paul Moore, et al. v. Joel Dale Davis
















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-211-CV

     PAUL MOORE AND 
     PAUL MOORE'S ROOFING
     AND ASPHALT PAVING,
                                                                              Appellants
     v.

     JOEL DALE DAVIS,
                                                                              Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court # 02-00-12046-CV
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellants suffered a default judgment and perfected this appeal.  Thereafter, the trial court
granted their motion for new trial.  The Clerk of this Court notified the parties that the appeal
appears subject to dismissal for want of jurisdiction because the trial court granted a new trial. 
See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“an appeal may be taken only
from a final judgment”).  In response, Appellants have filed a motion to dismiss the appeal.
      Rule of Appellate Procedure 42.1(a)(1) provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
such disposition would prevent a party from seeking relief to which it would
otherwise be entitled.  
Tex. R. App. P. 42.1(a)(1).
      Appellants’ dismissal motion satisfies the requirements of the appellate rules.  Appellee has
not filed a response.  Accordingly, we dismiss the appeal with costs to be taxed against
Appellants.  See id. 42.1(d).
                                                                   PER CURIAM

Before Chief Justice Gray,
      Justice Vance, and
      Judge Allen (Sitting by Assignment)

Appeal dismissed
Opinion delivered and filed December 12, 2003
[CV06]